239 S.W.3d 132 (2007)
Courtney WATT, Plaintiff/Appellant,
v.
AMERICAN FAMILY MUTUAL INSURANCE COMPANY, Defendant/Respondent.
No. ED 89515.
Missouri Court of Appeals, Eastern District, Division Two.
November 20, 2007.
David C. Knieriem, Clayton, MO, for appellant.
James Albert Wilke, Daniel E. Wilke, co-counsel, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Courtney Watt ("Appellant") appeals from the trial court's judgment granting Defendant-Respondent American Family Insurance Company's ("American Family") Motion to Dismiss Count I of Plaintiff's First Amended Petition, Vexatious Refusal to Pay. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the *133 claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).